Affirmed; Opinion Filed September 21, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00060-CR

                                   JOHN ABRA, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76089-L

                              MEMORANDUM OPINION
                             Before Justices Myers, Evans, and Brown
                                     Opinion by Justice Myers
       Appellant John Abra was indicted for continuous sexual abuse of a child younger than

fourteen years. A jury found appellant guilty of the lesser-included offense of indecency with a

child by contact. The trial court assessed punishment at fourteen years’ imprisonment. On appeal,

appellant’s attorney filed a brief in which she concludes the appeal is wholly frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief

presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978)

(determining whether brief meets requirements of Anders). Counsel delivered a copy of the brief

to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant

has right to file pro se response to Anders brief filed by counsel).
          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.




                                                        /Lana Myers/
                                                        LANA MYERS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
180060F.U05




                                                  –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN ABRA, Appellant                                On Appeal from the Criminal District Court
                                                     No. 5, Dallas County, Texas
 No. 05-18-00060-CR         V.                       Trial Court Cause No. F16-76089-L.
                                                     Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                        Justices Evans and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of September, 2018.




                                             –3–